Name: Commission Regulation (EEC) No 3102/86 of 7 October 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 10 . 86 Official Journal of the European Communities No L 290/5 COMMISSION REGULATION (EEC) No 3102/86 of 7 October 1986 on the supply of various lots of skimmed-milk powder as food aid whereas, therefore , supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (6), as last amended by Regulation (EEC) No 3826/85 (7 ) whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 (1 ), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (*), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 7 077 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83, supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 October 1986 . For the Commission Frans ANDRIESSEN Vice-PrÃ ©sident (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 54, 23 . 2 . 1985, p. 1 . (3) OJ No L 29 , 4. 2 . 1986, p. 3 . (4) OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 119 , 8 . 5 . 1986, p . 19 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . 0 OJ No L 371 , 31 . 12 . 1985, p . 1 . No L 290/6 Official Journal of the European Communities 14. 10 . 86 ANNEX Notice of invitation of tender (') Description of the lot A B C 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Niger 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 55 tonnes 29 tonnes 17 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'NIGER 0207201 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / COTONOU EN TRANSIT A NIAMEY NIGER' MARADI NIGER' ZINDER NIGER' 12. Shipment period Before 30 November 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 O 0 0 0 14. 10 . 86 Official Journal of the European Communities No L 290/7 Description of the lot D E 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Niger 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 5 tonnes 9 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 2-5 kilograms 11 . Supplementary markings on the packaging 'NIGER 0207201 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / COTONOU EN TRANSIT Ã DIFFA NIGER' AGADEZ NIGER' 12. Shipment period Before 30 November 1986 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 i6) 0 No L 290/8 Official Journal of the European Communities 14. 10 . 86 Description of the lot F G H 1 . Programme : I 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient l WFP 3. Country of destination l Mali 4. Stage and place of delivery l fob 5. Representative of the recipient (2) (3) l  6 . Total quantity 122 tonnes 50 tonnes 40 tonnes 7. Origin of the skimmed-milk powder l Community market 8 . Intervention agency l French. 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging l 25 kilograms 1 1 . Supplementary markings on the pack ­ aging 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DAKAR EN TRANSIT Ã BAMAKO MALI' KAYES MALI' MAHINA MALI' 12. Shipment period \ Before 30 November 1986 13 . Closing date for the submission of tenders l  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders &lt; 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (5) (6) (7) 14. 10 . 86 Official Journal of the European Communities No L 290/9 Description of the lot I K L 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Mali 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 50 tonnes 40 tonnes 60 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the pack ­ aging 'MALI 0223102 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / ABIDJAN EN TRANSIT A TOMBOUCTOU MALI' GAO MALI ' MOPTI MALI' 12 . Shipment period Before 30 November 1986 13 . Closing date for the submission of tenders l  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1354/83 nemo No L 290/ 10 Official Journal of the European Communities 14. 10. 86 Description of the lot M 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient 5a Consignee 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1986 Council Regulation (EEC) No 232/86 Commission Decision of 6 June 1986 Botswana Free-at-destination Lobatse Mr S. Mokobi , Director of the Department of Food Resources, Food Resources Depot, c/o Lobatse Station, Lobatse 400 tonnes Community market Annex I B to Regulation (EEC) No 1354/83 25 kilograms 'TO BOTSWANA / FREE DISTRIBUTION' Before 15 December 1986 27 October 1986 Before 31 December 1986 10 November 1986 (4) 14. 10 . 86 Official Journal of the European Communities No L 290/ 11 Description of the lot N 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 10 December 1985 2. Recipient 0 3 . Country of destination Ghana 4. Stage and place of delivery cif Tema 5. Representative of the recipient Ambassade du Ghana, rue Gachard 44, B- 1 050 Bruxelles Tel . : 649 01 63 ; Telex : 22572 Ghana B 6. Total quantity 900 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics 0 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging TO GHANA' 12. Shipment period Before 15 December 1986 13 . Closing date for the submission of tenders 27 October 1986 14. In the case of a second invitation to tenderI pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 December 1986 (b) closing date for the submission of tenders 10 November 1986 15. Miscellaneous C) No L 290/ 12 Official Journal of the European Communities 14. 10. 86 Description of the lot O 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Cuba 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6. Total quantity 635 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9. Specific characteristics Entry into intervention stock after 1 FebruÃ ¡ry 1986 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'CUBA 0270200 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HABANA' 12. Shipment period Before 15 December 1986 13 . Closing date for the submission of tenders 27 October 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 December 1986 10 November 1986 15 . Miscellaneous 00 \ 14. 10 . 86 No L 290/ 13Official Journal of the European Communities Description of the lot P 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Cuba 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 1 365 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 February 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'CUBA 0270200 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / HABANA' 12. Shipment period Before 15 December 1986 ' 13 . Closing date for the submission of tenders 27 October 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 December 1986 (b) closing date for the submission of tenders 10 November 1986 15. Miscellaneous no No L 290/ 14 Official Journal of the European Communities 14. 10 . 86 Description of the lot Q R S 1 . Programme : (a) legal basis (b) purpose 1986 1 Council Regulation (EEC) No 232/86 Commission Decision of 18 July 1986 2. Recipient 3 . Country of destination Egypt Arab Republic 4 . Stage and place of delivery fob 5 . Representative of the recipient Ambassade de la RÃ ©publique Arabe d'Ã gypte, Section Commerciale, 522, Av. Louise, 1050-Bruxelles Tel . 647 32 27 ; Telex : 64809 COMRAU B 6. Total quantity 1 300 tonnes 1 000 tonnes (") 1 000 tonnes (") 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency 9 . Specific characteristics o 10 . Packaging 25 kilograms 11 . Supplementary markings on the pack ­ aging 'SKIMMED-MILK POWDER  LOW HEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 12. Shipment period 15 December 1986 Before 15 January 1987 15 February 1987 1 3 . Closing date for the submission of tenders 27 October 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 31 December 1986 Before 15 January 1987 10 November 1986 15 February 1987 15 . Miscellaneous on 14. 10 . 86 Official Journal of the European Communities No L 290/ 15 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary ship ­ ping papers . (4) Commission Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. 0 The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate . (*) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel , and that the area of production of raw milk had not registered foot ­ and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (*) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin . (8) The milk powder must be obtained by the process 'high-heat temperature expressed whey protein nitrogen, maximum 1,5 mg/g' and correspond to the characteristics mentioned in Annex I of Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, concerning the 'total colony count' the stan ­ dard ADMI Standard Methods ED, 1971 , pages 16 to 21 can be used instead of the international standard FIL 49 :1 970. (') Beneficiary : National Authorizing Officer, Attn Ms Quist, Ministry of Finance and Economic Planning, PO Box M 40 , Accra. (10) The milk powder must be obtained by the process 'low-heat temperature expressed whey protein nitrogen, not less than 6,0 mg/g' and correspond to the characteristics mentioned in Annex I of Regula ­ tion (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). However, concerning the ' total colony count' the standard ADMI Standard Methods ED, 1971 , pages 16 to 21- can be used instead of the international stan ­ dard FIL 49 :1 970. (") The tender may only relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 (3) third subparagraph of Regulation (EEC) No 1354/83 . (12) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity and certifying that the standard applicable , relative to nuclear radiation, in the Member State concerned, have not been gone beyond.